Citation Nr: 1521498	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to May 4, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to November 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdication over the current claim was subsequently transferred to Atlanta, Georgia.

The Veteran gave testimony at a hearing before the undersigned in March 2015.  The transcript of his hearing has been associated with the claims file.


FINDING OF FACT

A claim of entitlement to service connection for insomnia, later included in the grant of service connection for PTSD, was received within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for an effective date of November 21, 1998, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Effective Date

The determination of the effective date of an award is generally governed by 38 U.S.C.A. § 5110(a), which states that, "[u]nless specifically provided otherwise . . . , the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The effective date of an award of disability compensation to a Veteran shall be the day following the date of the Veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).

Section 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a nonexhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  38 C.F.R. § 3.156(c)(2).  "An award made based all or in part on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).

The Veteran filed a claim for entitlement to service connection for insomnia, within one year of separation from service, in January 1999.  In May 2000 the claim of entitlement to service connection for insomnia was denied.  The claim was considered solely as a sleep problem and was not considered as a symptom of a psychiatric disability.  The rating decision notes that service treatment records were considered.

The service treatment records include a treatment record from William Beaumont Army Medical Center dated in September 1996 detailing the Veteran's treatment after being assaulted.  

In April 2008 additional service treatment records were associated with the claims file.  Later in April 2008 the RO recharacterized the Veteran's appeal as entitlement to service connection for a disorder causing insomnia and denied the claim.

In an August 2008 VA medical examination report, the September 1996 treatment record was considered and the Veteran was diagnosed with PTSD due to the event in September 1996.  Under symptoms of increased arousal the Veteran was noted to have chronic insomnia.  Later the examiner noted chronic insomnia with interference of both the initial and middle phases of sleep.  The examiner noted that the chronic insomnia resulted from recurrent thoughts, flashbacks, and nightmares of the in-service event.

Later in August 2008 additional treatment records from William Beaumont Army Medical Center regarding the Veteran's treatment after her assault were associated with the claims file.

In December 2008, the Veteran was awarded service connection for PTSD effective May 6, 2008, based upon the VA examination.  In rendering the decision regarding PTSD, the RO framed the issue as "[w]hether new and material evidence adequate to reopen the claim for service connection for chronic insomnia (now claimed as post-traumatic stress disorder) has been received."  The RO noted that the Veteran was denied entitlement to service connection for insomnia and that the claim could be reopened with new and material evidence.  The RO found that the claim for service connection for chronic insomnia was reopened and service connection for PTSD was established as directly related to military service.  The insomnia was included in support of the evaluation for PTSD.

Entitlement to an effective date of November 21, 1998, for the grant of service connection for PTSD is warranted.  The Veteran's insomnia has been found to be a manifestation of the Veteran's PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran's initial claim for insomnia is broadly interpreted as a claim for a condition causing insomnia.  The Veteran's claim for insomnia was originally filed within one year of separation from service.  The May 2000 and April 2008 RO rating decisions adjudicating the Veteran's claim for service connection for insomnia did not become final as additional service treatment records regarding the Veteran's in-service assault were subsequently associated with the claims file.  See 38 C.F.R. § 3.156(c).  After careful review, the Board finds these additional records support, under relevant law and regulations, service connection from the day after separation from service.  See 38 C.F.R. §§ 3.156(c)(3), 3.400(b)(2).  In addition, the symptom of insomnia, for which she originally sought service connection, was found in an August 2008 VA examination to be associated with her in-service assault as well as due to her PTSD.  Therefore, the proper effective date of the Veteran's PTSD is the day after she was separated from service, November 22, 1998.  As such, the appeal is granted.



ORDER

An effective date of November 21, 1998, for a grant of service connection for PTSD, is granted.



____________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


